UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-7460


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RANDY LINDIAL QUATTLEBAUM,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:02-cr-00548-CMC-21; 3:08-cv-70105-CMC)


Submitted:   May 24, 2010                  Decided:   June 3, 2010


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Randy Lindial Quattlebaum, Appellant Pro Se. Jane Barrett
Taylor, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Randy Lindial Quattlebaum seeks to appeal the district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2009) motion and denying his motion for reconsideration.

These orders       are   not    appealable    unless      a   circuit      justice     or

judge     issues    a    certificate    of     appealability.              28     U.S.C.

§ 2253(c)(1) (2006).           A certificate of appealability will not

issue     absent    “a    substantial    showing       of      the   denial       of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by   demonstrating       that   reasonable       jurists       would

find that the district court’s assessment of the constitutional

claims is is debatable or wrong.               Slack v. McDaniel, 529 U.S.

473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.            We have independently reviewed the record

and     conclude   that    Quattlebaum       has    not       made   the    requisite

showing.      Accordingly, we deny a certificate of appealability

and dismiss the appeal.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the



                                        2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3